Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Application
	Claims 1, 4-8, 11-15 and 18-21 are pending.
	Claims 1, 8 and 15 were amended or newly added in the Applicant’s filing on 11/11/2021.
	Claims 2-3, 9-10 and 16-17 were cancelled in the Applicant's filing on 11/11/2021.
	This office action is being issued in response to the Applicant's filing on 11/11/2021 and 11/18/2021.

Terminal Disclaimer
The terminal disclaimer filed on 11/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,977,664 (formerly application 16/433,608) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul Franz on 11/17/2021.

Claims 8, 13-15 and 20-21 are amended as follows:

Claim 8. A client computing device, comprising:
at least one programmable processor; and
a machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
receiving, at the client computing device,
for each signal received, determining whether the first electronic device is within a predetermined range of the client computing device; 
for each signal for which the first electronic device is determined to be within a predetermined range of the client computing device: 
analyzing the signal to determine that the signal includes a predetermined characteristic; and
in response to determining that 1) the first electronic device is within the predetermined range of the client computing device, , at the client computing device, a payment page configured to be read by the first electronic device to perform the electronic payment; and
for each signal for which the first electronic device is determined to not be within the predetermined range of the client computing device 
wherein:
the predetermined range comprises a conical range, the conical range being defined by:
a direction normal to a surface of a display screen of [[a]]the client-computing device as an axis; 
an angle between another direction and the axis as a predetermined angle, the predetermined angle being between 10 and 45 degrees; and
a distance from the client-computing device to the display screen within a predetermined distance the distance being within a predetermined angle of the axis, the predetermined distance being less than 1 meter.


Claim 13. The system of claim 12, wherein the signal is a first signal, and the operations further comprise:
receiving a second signal sent by a second electronic device that is different from the first electronic device;
determining that the second electronic device is within the predetermined range of the client computing device; 
determining that the second signal does not include the predetermined frequency of the acoustic signal or the predetermined wavelength of the optical signal; and
in response to determining that the second signal does not include the predetermined characteristic, ignoring the second signal.


Claim 14. The system of claim 8, wherein the operations further comprise:
determining that the signal is a request sent from a payee for obtaining a payment authorization code, wherein the payment page includes the payment authorization code associated with a user of the client computing device. 

Claim 15. At least one non-transitory computer program product storing instructions that, when executed by a client computing device, 
receiving signals sent by a first electronic device for an electronic payment;
for each signal received, determining whether the first electronic device is within a predetermined range of the client computing device; 
for each signal for which the first electronic device is determined to be within a predetermined range of the client computing device: 
analyzing the signal to determine that the signal includes a predetermined characteristic; and
in response to determining that 1) the first electronic device is within the predetermined range of the client computing device, , at the client computing device,
for each signal for which the first electronic device is determined to not be within the predetermined range of the client computing device 
wherein:
the predetermined range comprises a conical range, the conical range being defined by:
a direction normal to a surface of a display screen of [[a]]the client-computing device as an axis; 
an angle between another direction and the axis as a predetermined angle, the predetermined angle being between 10 and 45 degrees; and
a distance from the client-computing device to the display screen within a predetermined distance the distance being within a predetermined angle of the axis, the predetermined distance being less than 1 meter.

Claim 20. The at least one non-transitory computer program product of claim 19, wherein the signal is a first signal, and the operations further comprise:
receiving a second signal sent by a second electronic device that is different from the first electronic device;
determining that the second electronic device is within the predetermined range of the client computing device; 
determining that the second signal does not include the predetermined frequency of the acoustic signal or the predetermined wavelength of the optical signal; and
in response to determining that the second signal does not include the predetermined characteristic, ignoring the second signal.

Claim 21. The at least one non-transitory computer program product of claim 15, wherein the operations further comprise:
determining that the signal is a request sent from a payee for obtaining a payment authorization code, wherein the payment page includes the payment authorization code associated with a user of the client computing device. 
 

Allowable Subject Matter
	Claims 1, 4-8, 11-15 and 18-21 are allowed.

Reasons for Allowance
	The following is a statement of reasons for indication of allowable subject matter. The prior art fails to teach or suggest the limitations of a first electronic device analyzing a signal to determine whether the first electronic device is within a predetermined range of a client computing device emitting a signal, wherein:
the predetermined range comprises a conical range, the conical range being defined by:
 a direction normal to a surface of a display screen of the client-computing device as an axis; 
an angle between another direction and the axis as a predetermined angle, the predetermined angle being between 10 and 45 degrees; and 
a distance from the client-computing device to the display screen within a predetermined distance the distance being within a predetermined angle of the axis, the predetermined distance being less than 1 meter. (as in Claim 1).

	Substantially similar limitations are present in all independent claims.
	It is old and well known in the art for a payer with a client computing device (e.g. a smartphone) and a payee with an electronic device (e.g. a point of sale terminal) to perform an electronic payment transaction, and it is old and well known for the communication to cause the client computing device to display data on the client computing device to perform said electronic payment.
	Furthermore, it is also old and well known in the art for the communication for devices to determine the distance between said devices and performing a function when the devices are within a predetermined distance from one another.
	The instant application distinguishes from these old and well known practices by defining a predetermined distance between the two devices as a conical range having specific parameters.
	Linde (US PG Pub. 2014/0064116) discloses a method/system for a first electronic device (wireless mobile device) to determine whether the first electronic device is within a predetermined range (two feet) of a client computing device (another device), and based upon determining that the first electronic device is within the predetermined range performing a payment function . (see para. 16 and 35). However this prior art reference does not teach or suggest, either by itself or in combination with others, by defining a predetermined distance as a conical range having specific parameters.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        November 18, 2021